BLD-023                                                           NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                   ____________

                                        No. 17-2544
                                       ____________


                              IN RE: FREDERICK H. BANKS,
                                                    Petitioner

                          __________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Western District of Pennsylvania
                      (Related to W.D. Pa. No. 2-15-cr-00168-001)
                        __________________________________

                       Submitted Pursuant to Fed. R. App. Pro. 21 on
                                    October 26, 2017

             Before: AMBRO, RESTREPO and NYGAARD, Circuit Judges

                              (Opinion filed: October 30, 2017)
                                       ____________

                                         OPINION*
                                       ____________


PER CURIAM

       Petitioner, Frederick Banks, a federal prisoner, filed a petition for writ of

mandamus pursuant to 28 U.S.C. § 1651. For the following reasons, we will dismiss the

petition for lack of jurisdiction.


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       In his petition, Banks maintains that he received FBI Interview Reports as part of

discovery in his criminal case, see USA v. Banks, 15-cr-00168. He alleges that certain

information in these reports, including his statements to FBI agents, has been falsified.

He seeks a writ of mandamus against the “Executive Branch of government” directing

the Attorney General to conduct an investigation into his allegations.

       We lack jurisdiction to grant the relief requested. The All Writs Act allows the

issuance of writs “necessary or appropriate in aid of” our jurisdiction. 28 U.S.C. § 1651.

We are bound by the extent of our “subject-matter jurisdiction over the case or

controversy.” United States v. Denedo, 556 U.S. 904, 911 (2009). As Banks asks,

essentially, that we “compel an officer or employee of the United States or [an] agency

thereof to perform a duty” he alleges is owed to him, original jurisdiction is vested in the

District Court, not with us. See 28 U.S.C. § 1361; see also Massey v. United States, 581

F.3d 172, 174 (3d Cir. 2009) (where “a statute specifically addresses the particular issue

at hand, it is that authority, and not the All Writs Act, that is controlling”). We decline to

transfer the matter to the District Court, however, as mandamus relief does not lie to

control the exercise of an Attorney’s General’s discretion. See Powell v. Katzenbach,

359 F.2d 234, 235 (D.C. Cir. 1965) (noting that the prosecutorial discretion of the

Attorney General may not be controlled through mandamus); accord Peek v. Mitchell,

419 F.2d 575, 577 (6th Cir. 1970); see also United States v. Nixon, 418 U.S. 683, 693

(1974) (holding that the Executive Branch has absolute discretion whether to investigate

or prosecute a case).



                                              2
      Accordingly we will dismiss the petition for writ of mandamus.1




1
 Banks’ motion to be relieved from filing a prison account statement in support of his
application to proceed in forma pauperis (IFP) is granted. The Court will rely on his
prison account statement in C.A. No. 17-2590, because the petition in that case was filed
contemporaneously with this petition. Banks’ IFP application is therefore deemed
complete and is hereby granted. We emphasize, however, that Banks’ request to be
relieved from filing a prison account statement is granted for the purpose of this
mandamus petition only; all future IFP applications must comply with L.A.R. 24.1, and
include a certified prison account statement.
                                            3